                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LEONARD A. ROBINSON, et al.,           )
                                       )
                Plaintiffs,            )
                                       )
                v.                     )           1:20CV47
                                       )
CASSANDRA L. BROOKS, et al.,           )
                                       )
                Defendants.            )


         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

     This matter first came before the undersigned United States

Magistrate Judge on the “Application[s] to Proceed in District

Court without Prepaying Fees or Costs” (the “Applications”) (Docket

Entries 1, 2), signed by Leonard A. Robinson (see Docket Entry 1 at

2)1 and Peggy M. Hairston Robinson (see Docket Entry 2 at 2) and

filed via mail (see Docket Entry 3-2 (mail packaging)), along with

a pro se “Complaint and Request for Injunction and Stay Order” (the

“Original Complaint”) (Docket Entry 3), signed only by Peggy M.

Hairston Robinson in the block “For Parties Without an Attorney”

(id. at 10 (emphasis added)).     The Original Complaint purported to

assert claims for both Leonard A. Robinson and Peggy M. Hairston

Robinson, as well as an organizational Plaintiff, Peggy M.H.

Robinson, APLC.      (See id. at 1-2.)     The undersigned Magistrate

Judge thereafter entered an Order and Recommendation “grant[ing]

the Applications for the limited purpose of recommending dismissal



     1 Citations to Docket Entry pages refer to the CM/ECF footer.




    Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 1 of 29
of   this action       without    prejudice       to    Plaintiffs      filing     a   new

[c]omplaint       which    corrects    the       significant         defects     of    the

[Original] Complaint.”            (Docket Entry 12 at 1.)               The Order and

Recommendation identified “patent deficiencies [that] render[ed]

the [Original] Complaint . . . frivolous” (id. at 7), observed that

it relied on “conclusory allegations that . . . fail[ed] to

plausibly establish any claim” (id.), and explained that the

“individual Plaintiffs may not pursue pro se litigation . . . on

behalf of the organizational Plaintiff” (id. at 8-9).

      The    Docket       reflects    no    objections         to     the    Order     and

Recommendation; however, using a CM/ECF log-in she acquired before

she lost her Louisiana law license, see In re Robinson, 232 So.3d

1232, 1251 (La. 2017) (permanently disbarring Peggy M. Hairston

Robinson); see also In re Robinson, 242 So.3d 571 (La. 2018) (“This

court’s     judgment      of   [permanent       disbarment]         became   final     and

definitive     when     rehearing     was       denied    on   January       30,      2018.

[Louisiana] Supreme Court Rule[s] . . . do[] not permit any further

rehearing applications.           Accordingly, no further filings shall be

accepted     in     this       matter.”),       Peggy    M.     Hairston       Robinson

electronically filed a “Memorandum” lacking signatures of Leonard

A. Robinson and Peggy M. Hairston Robinson (as they appeared on the

Applications) and containing instead only a typewritten notation of

“/s/ Peggy M.H. Robinson” (Docket Entry 14 at 7).                      The Memorandum

“agree[d] with the conclusion in [the Order and] Recommendation


                                            2




     Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 2 of 29
that    [the     Original]    Complaint       failed    to       state   a   claim,   but

request[ed] leave to file an amended complaint.” (Text Order dated

May 28, 2020; see also Docket Entry 14 at 6 (“[The] Magistrate

[Judge] is correct . . .; however, Plaintiffs[] suggest to the

Honorable Court[] that[ the] Federal Rules of Civil Procedure[]

provide[] an additional remedy for such deficient pleadings . . .

and    this[     C]ourt   may    exercise      its     plenary      power    and    allow

Plaintiffs an opportunity to amend the law suit accordingly.”).)

        The undersigned Magistrate Judge overlooked the signature

omission in the Memorandum – as well as its improper electronic

filing,     see    M.D.N.C.     LR   11.1(c)    (“Pro       se    parties    must     file

documents in person at the Clerk’s Office or by mail, and any

person appearing pro se may use electronic filing only with the

permission of the assigned Judge.” (italics omitted)) – and,

because,       “[u]nder   Federal     Rule     of    Civil       Procedure    15(a)(1),

Plaintiffs [could] amend their pleading once as a matter of course

at th[at] stage of the proceedings” (Text Order dated May 28,

2020),     the    undersigned    Magistrate         Judge    “set    a   deadline      for

Plaintiffs to file any amended complaint” (id.). At that deadline,

Peggy M. Hairston Robinson (once more improperly) electronically

filed an “Amended Complaint” (the “Unsigned Amended Complaint”)

(Docket Entry 22), purportedly “submitted” by “Leonard A. Robinson”

and “Peggy M.H. Robinson, individually and as Representative of the

Estate of Ms. Irene F. Hairston” (id. at 19), without signatures as


                                          3




       Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 3 of 29
appeared on the Applications (see id. (concluding with typewritten

notation      of    “/s/   Leonard    A.   Robinson”     and   “/s/    Peggy        M.H.

Robinson”)).2       She also (and, in improper fashion, on yet another

occasion) electronically filed a “Petition for Writ of Attachment”

(the     “Unsigned     Attachment     Petition”)     (Docket     Entry        33)    and

“Petition     for    Application     for   Arrest    Warrant”     (the    “Unsigned

Warrant Petition”) (Docket Entry 34), each with only a typewritten

notation of “/s/ Peggy M. Hairston Robinson” (see Docket Entry 33

at 9; Docket Entry 34 at 3).               The undersigned Magistrate Judge

subsequently        “requir[ed]      Plaintiffs     to   file,    on     or    before

10/22/2020, properly signed versions of [the Unsigned] Amended

Complaint, [the Unsigned Attachment] Petition, and [the Unsigned

Warrant] Petition, as required by Federal Rule of Civil Procedure

11(a).” (Text Order dated Oct. 1, 2020; see also id. (warning that

“[f]ailure by Plaintiffs to correct th[at] deficiency in the time

allotted will result in the striking of those filings”).)

        On   October   22,   2020,    Peggy    M.   Hairston     Robinson      (again

improperly) electronically filed another “Amended Complaint” (the

“Signed Amended Complaint”) (Docket Entry 37), bearing solely her

signature on behalf of herself “individually and as Representative

of the Estate of Ms. Irene F. Hairston” (id. at 19), as well as



     2 Because the Unsigned Amended Complaint superseded the
Original Complaint, the undersigned Magistrate Judge withdrew the
prior Recommendation of dismissal, pending review of the Unsigned
Amended Complaint. (See Text Order dated July 16, 2020.)

                                           4




       Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 4 of 29
another “Petition for Writ of Attachment” (the “Signed Attachment

Petition”) (Docket Entry 39) and another “Petition for Application

for Arrest Warrant” (the “Signed Warrant Petition”) (Docket Entry

38), each bearing her signature alone (see id. at 3; Docket Entry

39 at 7). The Signed Amended Complaint states that “Plaintiffs are

Leonard A. Robinson, Peggy M. Hairston Robinson, individually, and

Peggy M. Hairston Robinson as representative for the Estate of

Irene F. Hairston.”         (Docket Entry 37 at 2.)            It identifies eight

Defendants, i.e., “Cassandra L. Brooks,” “Cassidy Professional

Consulting, Inc.” (“CPCI”), “Attorney Bryan Thompson,” “Attorney

William W. Walker,” “Attorney Stafford R. Peebles, Jr.,” “Charles

Michael Alexander,” “Heather R. Alexander,” and “Attorney A.L.

Collins.”    (Id. at 2-3.)       After giving a brief description of the

“Property”     at   issue    (id.    at   3-4      (emphasis   and   all-caps    font

omitted)) and making a few vague statements about misconduct by

unnamed individuals under the heading “Factual Allegations” and the

subheading     “The   Debt”    (id.   at       4   (emphasis   and   all-caps    font

omitted)), the Signed Amended Complaint asserts these seven claims:

     1) “First Claim for Relief” against “Walker and his firm [for]

fraud,   tampering     with    public      records,      elderly     abuse,     [and]

conspiracy” (id. at 5 (emphasis and all-caps font omitted); see

also id. at 17 (requesting, “[a]s to Count One, that Attorney

Walker   and    his   law     firm    be       adjudicated     guilty   of    fraud,

misrepresentation, and tampering with public records and as such


                                           5




    Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 5 of 29
criminally sanctioned and fined an appropriate monetary [sic] to

compensate [P]laintiffs for all harm done to them in an amount to

be determined by Court” and demanding “[r]estitution”));

      2) “Second Claim for Relief” against Walker and Thompson for

“theft[ and] fraudulent transfer of property in violation of 28 USC

3301” (id. at 6 (emphasis and all-caps font omitted); see also id.

at 17 (requesting, “[a]s to Count Two, that Attorney [] Thompson be

decried and adjudicated guilty of fraud,” as well as “[f]ound

guilty of theft, and abuse of power [and t]hat Thompson be cited

and sanctioned for cyberscoping [sic] in interstate commerce and

ordered to make restitution in a monetary amount sufficient to

recompense the victims in full”));

      3) “Third Claim for Relief” against Brooks for “fraudulent

conveyance of immovable property in violation of 28 USC 3004 Theft

by   fraud   and   deceit”   (id.   at       7   (emphasis   and   all-caps   font

omitted); see also id. at 17 (requesting, “[a]s to Count Three,

that [] Brooks be adjudicated guilty of (1) fraud, (2) felony theft

by fraud and deceit, (3) fraudulent transfer of immovable property

in violation of 28 USC [sic], (4) breach of contract,[ and (5)]

malicious prosecution,” as well as that “Brooks be charged and

adjudicated with elderly abuse of a relative”));

      4) “Fourth Claim for Relief” against Brooks and CPCI for

“avoidance of fraudulent transfer in violation of N.C. Gen[.]

Stat[.] § 39-23[.]5(a)” (id. at 8 (emphasis and all-caps font


                                         6




     Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 6 of 29
omitted); see also id. at 17 (requesting, “[a]s to Count Four, that

an order issue from this Honorable Court to ‘pierce the corporate

veil’ of [CPCI]” and “[t]hat all [its] tangible assets be seized

and held for possible sale to satisfy debts of [P]laintiffs”));

     5)   “Fifth   Claim   for   Relief”      against   Brooks,   CPCI,     the

Alexanders, and Collins for “[p]iercing the [c]orporate [v]eil”

(id. at 8 (emphasis and all-caps font omitted); see also id. at 9

(alleging in fifth claim that “Attorney A.L. Collins, Heather R.

Alexander, [and] Charles M. Alexander[] were working in cahoots

with alter ego Cassandra L. Brooks to move the property, Lot H, out

of the reach of its rightful owners”), 18 (requesting, “[a]s to

Count Five, [that] Charles M. Alexander and Heather R. Alexander be

adjudicated jointly as co-conspirators to a fraudulent transfer of

immovable property by theft[ and] deceit in violation of 28 USC

3304(a) [and] North Carolina Gen. Statutes and such property [be]

vacated within a reasonable time and considered and adjudged a

fraudulent transfer in violation of N.C. Gen. Statute § 39–23.5(a)

and voided,” as well as that the Alexanders “be adjudicated as bad

faith trespasser[s] . . . and ordered to vacate [the] property

within 45 to 60 days and sanctioned and accessed [sic] damages as

applied to federal and state law violations”));

     6)   “Sixth   Claim   for   Relief   .   . .   against   .   .   .   [the]

Alexander[s]” for “aware[ness] that Brooks was not the rightful




                                     7




    Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 7 of 29
owner of the property she purported to transfer to them” (id. at 10

(emphasis and all-caps font omitted)); and

     7) “Seventh Claim for Relief” against Peebles (and perhaps

Collins) for “withdrawal and negligent attorney representation[,]

breach of fiduciary duty[, and] violation of code of professional

conduct” (id. (emphasis and all-caps font omitted); see also id. at

18 (requesting that, “[a]s to Count Six [sic], Attorney Peebles be

adjudicated as guilty of legal malpractice for Leonard A. Robinson,

Peggy M. Hairston Robinson, and the Estate of Irene R. [sic]

Hairston for negligence, legal malpractice, fraud, [and] breach of

fiduciary duty,” and that, “[a]s to Count Seven, Attorney A.L.

Collins be adjudicated guilty of conspiracy to fraudulently convey

immovable property in violation of 28 USC 3004 and N.C. Gen[.]

Stat. 35 [sic],” that he “be held liable in solido [sic] with other

federal   tortfeasors   pursuant    to   28   USC   2680   and   state   law

statutes,” and that he “be reported to N.C. Bar Association”)).

     The Court should dismiss this action as frivolous and for

failure to state a claim.      See 28 U.S.C. § 1915(e)(2)(B) (“[T]he

court shall dismiss [a] case [brought in forma pauperis] at any

time if the court determines that . . . the action . . . (i) is

frivolous or . . . (ii) fails to state a claim on which relief may

be granted.”); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(requiring “sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face’” (quoting Bell


                                    8




    Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 8 of 29
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007))); Nagy v. FMC

Butner, 376 F.3d 252, 256-57 (4th Cir. 2004) (“The word ‘frivolous’

is   inherently    elastic    and   not   susceptible     to    categorical

definition. . . . The term’s capaciousness directs lower courts to

conduct a flexible analysis, in light of the totality of the

circumstances, of all factors bearing upon the frivolity of a

claim.” (some internal quotation marks omitted)).3

      As an initial matter, despite notice that failure to sign the

Amended Complaint would result in the striking of his claims (see

Text Order dated Oct. 1, 2020), Leonard A. Robinson did not sign

the Signed Amended Complaint (see Docket Entry 37 at 19).                 Any

claims purportedly brought on his behalf therefore cannot go

forward.    See Fed. R. Civ. P. 11(a) (“The court must strike an

unsigned paper unless the omission is promptly corrected after

being called to the . . . party’s attention.”).                Further, the

Estate of Ms. Irene F. Hairston cannot proceed in forma pauperis,

see In re Estate of Van Putten, 553 F. App’x 328, 328 (4th Cir.

2014) (“deny[ing an] estate’s request to proceed IFP, as ‘only a

natural person may qualify for treatment in forma pauperis under


     3   Although “[a] document filed pro se is to be liberally
construed, and a pro se complaint, however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted
by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal
quotation marks and citation omitted), the United States Court of
Appeals for the Fourth Circuit has “not read Erickson to undermine
Twombly’s requirement that a pleading contain more than labels and
conclusions,” Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th
Cir. 2008) (internal quotation marks omitted).

                                     9




     Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 9 of 29
§   1915’”   (internal   brackets   and   bracketed   material   omitted)

(italics in original) (quoting Rowland v. California Men’s Colony,

506 U.S. 194, 196 (1993))), and Peggy M. Hairston Robinson cannot

pursue this action pro se on behalf of the Estate of Ms. Irene F.

Hairston because the Signed Amended Complaint does not show that

she “is the sole beneficiary but . . . [rather shows that] another

beneficiary’s interest is implicated,” Wojcicki v. SCANA/SCE&G, 947

F.3d 240, 245 (4th Cir. 2020).4

      Additionally, like the Original Complaint, the Signed Amended

Complaint constitutes an amalgamation of “factual allegations and

legal conclusions . . . lack[ing] an arguable basis either in law

or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and

“unadorned,    the-defendant-unlawfully-harmed-me        accusation[s],”

Iqbal, 556 U.S. at 678; see also id. (requiring “factual matter” to

support claims and ruling “legal conclusions” and “conclusory


     4 For example, the Signed Amended Complaint recites that its
claims concern “a Warranty Deed for the transfer of the homestead
of Ms. Hairston to two of her daughters” (Docket Entry 37 at 4
(emphasis added)), as well as another relative’s subsequent
“transfer [of the property] at a time when a suit was pending in
Forsyth County to determine ownership right[s]” (id. at 8; see also
id. (describing “Leonard A. Robinson and Peggy M. Hairston
Robinson” as “creditor[s] of the Estate of Ms. Irene F.
Hairston”)).   Moreover, during prior litigation in this Court,
“[t]he Estate [of Irene F. Hairston] and [Peggy M. Hairston]
Robinson have been informed previously that Ms. Robinson would not
be allowed to represent the Estate and that the Estate needed to
have an attorney enter an appearance.” Estate of Irene F. Hairston
v. Easley, No. 1:07CV704, 2008 WL 11481852, at *1 (M.D.N.C. July 3,
2008) (unpublished), recommendation adopted, 2008 WL 11481853
(M.D.N.C. Sept. 25, 2008) (unpublished), appeal dismissed, slip
op., No. 09-1870 (4th Cir. Oct. 26, 2009).

                                    10




    Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 10 of 29
statements” insufficient).     Such obvious defects render the Signed

Amended Complaint both “frivolous,” Nietzke, 490 U.S. at 325, and

insufficient to “state a claim to relief that is plausible on its

face,” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

       To begin, the “First Claim for Relief” asserts that “Walker

and his firm committed fraud, tampering with public records,

elderly abuse, [and] conspiracy.”          (Docket Entry 37 at 5 (emphasis

and all-caps font omitted).)          As support for those causes of

action, the first claim alleges that, “[o]n July 19, 2001[, ]

Walker [] revoked [Irene F. Hairston’s] authentic Power of Attorney

[POA] which represents fraud.         [He] committed the state criminal

act of Tampering with Public Records by revoking the POA and

predetermination document. . . .       [H]e gave her the ‘elderly abuse

workout’ of extortion, intimidation, [and] threats and forced her

to sign papers . . . .”       (Id.)    Those conclusory statements and

others in the first claim – such as (A) that, by going “to Oak

Summit Rehabilitation Center to visit Ms. Hairston who was a

patient”    (id.),   Walker   “violat[ed]       HIPPA     [sic]    rules   and

regulations” (id.), (B) that, by “releas[ing Ms. Hairston to two of

her daughters, Walker became liable when] two weeks later [she] was

left   alone   and   had   fallen”    (id.),    as   he   “ha[d]    firsthand

information [] within his reach [that] these persons just would not

accept their responsibility to care for [her]” (id. at 6), and

(C) that “Walker and his firm violated Rule 17(a) FRCP [and] are


                                      11




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 11 of 29
liable to [P]laintiffs for tort claims under the Federal Tort

Claims Act . . . and state law claims for libel, slander, malicious

prosecution, [and] defamation of character” (id.) – do not suffice.

See generally Iqbal, 556 U.S. at 678.5

     The “Second Claim for Relief” likewise fails to state a claim

under Iqbal because it too relies exclusively on bald assertions

for its causes of action against Walker and Thompson for “theft[



     5 The First Claim for Relief – which consists of causes of
action of Irene F. Hairston and (if they survived her death) her
estate, which Peggy M. Hairston Robinson cannot litigate – also
suffers from other fatal defects, including that (A) any fraud and/
or civil conspiracy claims for acts committed in 2001 would fail as
time-barred, see N.C. Gen. Stat. § 1-52(9) (setting three-year
limitations period “[f]or relief on the ground of fraud”); Carlisle
v. Keith, 169 N.C. App. 674, 685, 614 S.E.2d 542, 549 (2005)
(“appl[ying] the three-year limitations period of N.C. Gen. Stat.
§ 1-52(5) to a civil conspiracy claim”), and (B) North Carolina
does not recognize claims for elder abuse or record tampering, see
Bennett v. Hospice & Palliative Care Ctr. of Alamance-Caswell, 246
N.C. App. 191, 193-95, 783 S.E.2d 260, 262-63 (2016) (declining to
treat “Elder Abuse” as distinct claim); Reeve & Assocs., Inc. v.
United Carolina Bank, No. 96CVS4695, 1997 WL 33446634, at *5 (N.C.
Super. Ct. Oct. 6, 1997) (unpublished) (“Criminal provisions do not
give rise to civil causes of action.”). Moreover, these claims
rely on the fact that, in “August 2001, [] Walker filed suit in 21st
Judicial District Court to uproot property transfers and business
affairs Ms. Hairston had perfected in August 1996.” (Docket Entry
37 at 6.)    Peggy M. Hairston Robinson previously attempted to
litigate (in this Court) related claims against Walker arising out
of that prior state case, but this Court (per now-Senior United
States District Judge N. Carlton Tilley, Jr.) dismissed that
federal suit for lack of subject matter jurisdiction, because it
“challeng[ed] the propriety of the judgment entered by the North
Carolina Superior Court in Forsyth County.” Hairston v. Walker,
No. 1:06CV102, 2007 WL 2112245, at *1 (M.D.N.C. July 19, 2007)
(unpublished), aff’d, 280 F. App’x 300 (4th Cir. 2008). Although
principles of res judicata may not apply to such dismissals, the
same or similar jurisdiction/abstention issues likely would
preclude litigation of the First Claim for Relief in this Court.

                                   12




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 12 of 29
and] fraudulent transfer of property in violation of 28 USC 3301”

(Docket Entry 37 at 6 (emphasis and all-caps font omitted)).                      (See

id. at 6-7 (accusing (A) Walker of “interfer[ing] with lives and

wellbeing of [] Roy C. Hairston[ and] Irene F. Hairston . . . [by]

fil[ing] a frivolous suit without legal standing,” (B) Walker of

“[t]amper[ing]    with    [p]ublic   [r]ecords       when    he    revoked    th[e]

carefully planned predetermination document which was prepared by

a   highly    respected     North      Carolina      licensed           [a]ttorney,”

(C) Thompson and Walker of “conspir[ing and] collud[ing] to have

Ms. Irene F. Hairston declared incompetent after [she] fired []

Walker, who arbitrarily and without her consent revoked her [POA],”

(D) Thompson of having “stole[n] funds and mismanaged assets from

{Ms.   Hairston’s]   estate,”    (E)      Thompson   of     “[b]reach[ing]         his

fiduciary duty to [Ms. Hairston],” (F) Thompson of “wast[ing] away

[Ms.   Hairston’s]    estate,”      and     (G)   Thompson        and    Walker     of

“conspir[ing and] retaliat[ing] against Ms. Hairston to have her

declared incompetent when she fired [] Walker from representation

on or about October 10, 2001”).)6


     6 The quotations above also show that, as with the First Claim
for Relief, the Second Claim for Relief purports to bring claims of
Irene F. Hairston and/or her estate, which Peggy M. Hairston
Robinson cannot litigate pro se and which (given their accrual in
2001) falter under the applicable statute of limitations.
Furthermore, the federal statutory provision cited as a basis for
the Second Claim for Relief (i.e., 28 U.S.C. § 3301) lies within
the Federal Debt Collection Procedure Act, 28 U.S.C. §§ 3001 et
seq., which “provides ‘the exclusive civil procedures for the
United States to recover a judgment on a debt or to obtain, before
                                                     (continued...)

                                       13




    Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 13 of 29
      As its “Third Claim for Relief,” the Signed Amended Complaint

alleges that Brooks committed “fraudulent conveyance of immovable

property in violation of 28 USC 3004 Theft by fraud and deceit as

it is set forth fully therein.”        (Id. at 7 (emphasis and all-caps

font omitted).)     The remaining allegations “therein,” however, do

not “set forth fully” (or even minimally) a viable claim.            First,

the cited federal statutory section does not create a fraud-related

cause of action; rather, it simply addresses issues of “[s]ervice

of process; enforcement; [and] notice,” 28 U.S.C. § 3004, under the

Federal Debt Collection Procedure Act (“FDCPA”), 28 U.S.C. §§ 3001

et   seq.,   the   statute   which   “provides    ‘the   exclusive    civil

procedures for the United States to recover a judgment on a debt or

to obtain, before judgment on a claim for a debt, a remedy in

connection with such claim.’ As the emphasized text suggests, non-

governmental plaintiffs cannot invoke the statute.”              Kelley v.

College of St. Benedict, 901 F. Supp. 2d 1123, 1130 (D. Minn. 2012)

(emphasis and omission of statutory paragraph numbers in original)

(internal citation omitted) (quoting 28 U.S.C. § 3001(a)). Second,

the allegations of the third claim – i.e., (A) that Brooks “is a

niece, granddaughter and a named residual legatee in the Will of


     6(...continued)
judgment on a claim for a debt, a remedy in connection with such
claim.’    As the emphasized text suggests, non-governmental
plaintiffs cannot invoke the statute.” Kelley v. College of St.
Benedict, 901 F. Supp. 2d 1123, 1130 (D. Minn. 2012) (emphasis and
omission of statutory paragraph numbers in original) (internal
citation omitted) (quoting 28 U.S.C. § 3001(a)).

                                     14




     Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 14 of 29
Roy C. Hairston probated September 26, 1976” (Docket Entry 37 at

7), (B) that, “[o]n January 4, 2007, Brooks signed an accommodation

endorser for the benefit of the Estate of Irene Hairston” (id.),

and (C) that “[t]he property pledged as security was . . . a plot

and parcel comprising a part of the Estate of Irene F. Hairston per

will from her spouse and his family” (id. at 8) – do not plausibly

allege fraud, let alone “state with particularity the circumstances

constituting fraud,” Fed. R. Civ. P. 9(b).7

     The “Fourth Claim for Relief,” in turn, asserts a cause of

action   against   Brooks   and   CPCI   for   “avoidance   of   fraudulent

transfer in violation of N.C. Gen[.] Stat[.] § 39-23[.]5(a).”

(Docket Entry 37 at 8 (emphasis and all-caps font omitted).)             The

cited state statutory provision declares that “[a] transfer made

. . . by a debtor is voidable [A] as to a creditor whose claim

arose before the transfer was made . . . [B] if the debtor made the

transfer . . . without receiving a reasonably equivalent value in

exchange for the transfer . . . and [C] the debtor was insolvent at

that time or the debtor became insolvent as a result of the

transfer . . . .”    N.C. Gen. Stat. § 39-23.5(a).      The fourth claim

fails as a matter of law, because it lacks factual allegations

showing [A] that, at the time of any property transfer from Brooks



     7 Nor do the above-quoted allegations support the demand,
“[a]s to Count Three, that [] Brooks be adjudicated guilty of
. . . breach of contract, malicious prosecution” (Docket Entry 37
at 17), and/or “elderly abuse of a relative” (id.).

                                    15




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 15 of 29
to CPCI, a debtor-creditor relationship existed between Brooks and

Peggy M. Hairston Robinson (the only proper Plaintiff), [B] that

Brooks did not receive a reasonably equivalent value from CPCI for

any such transfer, and/or [C] that Brooks suffered from insolvency

at the time or as a result of any such transfer.         (See Docket Entry

37 at 8 (alleging only that, “in 2018, Brooks formed [CPCI],” that

“[t]he specific intent of Brooks was to fraudulently transfer the

property . . . out of reach of creditor of the Estate of Ms. Irene

F. Hairston an, [sic] the rightful owner Leonard A. Robinson and

Peggy M. Hairston Robinson,” and that “Brooks made this transfer at

a time when a suit was pending in Forsyth County to determine

ownership right,” “when this property remained a part and parcel of

the Estate of Ms. Irene F. Hairston,” and “when there were federal

tax liens, monthly mortgage payments liens, and lis pendum liens

. . . which exceeded the value of [the] property”).)

     Next, the “Fifth Claim for Relief” labeled as “Piercing the

Corporate Veil” (id. at 8 (emphasis and all-caps font omitted)),

alleges in pertinent part that:

     1) “at all times relevant . . ., [] Plaintiffs herein assumed

all monthly payments made to PNC Bank for [the property and]

assumed   all   Federal   tax   liability”   (id.   at   9;   see   also   id.

(“[P]laintiffs assumed all financial responsibility and assumed all

personal responsibilities and financial obligations associated with




                                    16




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 16 of 29
[the property] and other properties associated with the Estate of

Ms. Irene F. Hairston.”));

     2) “[o]n or about July 2019, . . . during the time frame that

[P]laintiffs were pursuing a judicial determination as to ownership

of the property . . .[, ] Brooks formed [CPCI] as ‘alter egos’ for

the sole purpose of concealing the immoveable property . . . from

the Estate of Irene F. Hairston, the rightful owners” (id.);

     3) “the fruits paid to [Brooks] of $14,000.00 [on] or about

April 2014 was the property of the Estate of Ms. Irene F. Hairston”

(id.; see also id. (indicating that CPCI received proceeds “from

timber sale of April 4, 2016”));

     4) “Collins . . . [and the] Alexander[s] were working in

cahoots with alter ego [] Brooks to move the property . . . out of

the reach of its rightful owners” (id.);8 and

     5) “Brooks does know and has maintained as alto [sic] ego for

[CPCI] an ‘irresistible impulse’ (specific intent) to fraudulently

deprive her   elderly   aunt   and   uncle   of   their   inheritance    and

retirement benefits by ‘felony and theft of their assets to save

the family’” (id. at 10).

     In connection with the foregoing allegations, the Fifth Claim

for Relief asserts that “the corporate veil should be pierced to

read [sic] the assets held by [CPCI] and all its assets acquired by


     8 This lone conclusory allegation against the Alexanders and
Collins does not support any claim against them (let alone one for
corporate veil-piercing). See generally Iqbal, 556 U.S. at 678.

                                     17




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 17 of 29
its ill-fated gains . . . .”     (Id. at 9; see also id. (“As a result

of [] Brooks[’s] fraudulent transfer of immovable property as alto

[sic] egos for [CPCI, the] corporate veil should be pierced to

reach to assets held be [sic] [CPCI], including but not limited to

the property . . . .”).)       “[I]f the North Carolina Supreme Court

were faced with a choice of law question for piercing the corporate

veil, it would adopt the internal affairs doctrine and apply the

law of the state of incorporation.”        Dassault Falcon Jet Corp. v.

Oberflex, Inc., 909 F. Supp. 345, 349 (M.D.N.C. 1995); see also

DiFederico v. Marriott Int’l, Inc., 714 F.3d 796, 807 (4th Cir.

2013)   (“In   a   diversity   case,   a   district   court   applies    the

conflict-of-law rules of the state where it sits.”).9          The Signed

Amended Complaint alleges that CPCI “is believed to be organized

under the laws of N.C.” (Docket Entry 37 at 2-3) and, “therefore,

North Carolina law will apply to [the] attempt to pierce [CPCI’s]

corporate veil,” Dassault Falcon, 909 F. Supp. at 349.


     9 The Original Complaint rested this Court’s jurisdiction on
“[d]iversity of citizenship.” (Docket Entry 3 at 6.) Under the
heading “Jurisdiction and Venue” (Docket Entry 37 at 2 (emphasis
and all-caps font omitted)), the Signed Amended Complaint errantly
relies only upon a venue statute as a basis for “jurisdiction over
this matter” (id. (citing 28 U.S.C. § 1391(b)(2))), but elsewhere
(consistent with the Original Complaint’s assertion of diversity
jurisdiction) the Signed Amended Complaint identifies Louisiana as
the residence of Peggy M. Hairston Robinson (id. at 19) and
Michigan and/or North Carolina as the “residenc[e]” and/or
“domicile[]” of Defendants (id. at 2-3).      Lastly, although (as
discussed supra and infra) the Signed Amended Complaint invokes
various federal statutes, none of them create any of the identified
causes of action (which instead sound, if at all, in state law).
As a result, no federal question jurisdiction arises in this case.

                                   18




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 18 of 29
     “In North Carolina . . . the ‘instrumentality rule,’ forms the

basis for disregarding the corporate entity or ‘piercing the

corporate veil.’”    Glenn v. Wagner, 313 N.C. 450, 454, 329 S.E.2d

326, 330 (1985).     “[T]he instrumentality rule is an equitable

doctrine.   Its purpose is to place the burden of the loss upon the

party who should be responsible.     Focus is upon reality, not form,

upon the operation of the corporation, and upon the defendant’s

relationship to that operation.”        Id., 313 N.C. at 458, 329 S.E.2d

at 332.   Prior to its decision in Glenn,

     Th[e North Carolina Supreme] Court ha[d] enumerated three
     elements which support an attack on separate corporate
     entity under the instrumentality rule:

            (1) Control, not mere majority or complete
            stock control, but complete domination, not
            only of finances, but of policy and business
            practice in respect to the transaction
            attacked so that the corporate entity as to
            this transaction had at the time no separate
            mind, will or existence of its own; and

            (2) Such control must have been used by the
            defendant to commit fraud or wrong, to
            perpetrate the violation of a statutory or
            other positive legal duty, or a dishonest and
            unjust act in contravention of plaintiff’s
            legal rights; and

            (3) The aforesaid control and breach of duty
            must proximately cause the injury or unjust
            loss complained of.

Id., 313 N.C. at 454–55, 329 S.E.2d at 330 (quoting B–W Acceptance

Corp. v. Spencer, 268 N.C. 1, 9, 149 S.E.2d 570, 576 (1966))

(emphasis added).    The Glenn Court held that, in applying those

three elements, courts should look not only to “[f]actors which

                                   19




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 19 of 29
[t]heretofore ha[d] been expressly or impliedly considered in

piercing the corporate veil,” i.e., “[i]nadequate capitalization[,

n]on-compliance with corporate formalities[, c]omplete domination

and control of the corporation so that it has no independent

identity[, and e]xcessive fragmentation of a single enterprise into

separate corporations,” id., 313 N.C. at 455, 329 S.E.2d at 330–31

(emphasis added) (internal citations, numbering, and parenthetical

omitted), but also to factors such as “non-payment of dividends,

insolvency of the debtor corporation, siphoning of funds by the

dominant     shareholder,    non-functioning       of   other   officers    or

directors, [and] absence of corporate records,” id., 313 N.C. at

458, 329 S.E.2d at 332.

     Given that standard, the prior quotations from the third,

fourth, and fifth claims’ allegations confirm that no arguable

basis for veil-piercing exists here.               Simply put, the Signed

Amended Complaint does not include any factual matter remotely

adequate to establish any of the Glenn elements (or even any

subordinate factors).       Most notably, the Signed Amended Complaint

does not set forth a plausible claim against Brooks for fraudulent

conveyance    (or   any   other   fraud),   much   less   for   a   fraudulent

conveyance (or any other fraud) committed via her total domination

of CPCI. Accordingly, the Court should dismiss the Fifth Claim for

Relief as frivolous and for failure to state a claim.




                                     20




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 20 of 29
     The “Sixth Claim for Relief” (Docket Entry 37 at 10 (emphasis

and all-caps font omitted)), which purports to lie “against Charles

M[.] and Heather R. Alexander” (id.), does not even identify a

cause of action and alleges only [A] that “Charles M. Alexander was

aware that Brooks was not the rightful owner of the property she

purported to transfer to them” (id.) and [B] that, “[e]ven though

not certain of the price paid to Brooks, it was legion beyond

margin to the value of the rightful owner” (id.).        Such conclusory

and largely indecipherable allegations do not state a claim against

the Alexanders, see generally Iqbal, 556 U.S. at 678, and suffer

from such patent deficiency as to warrant dismissal of the sixth

claim as frivolous, see generally Nietzke, 490 U.S. at 325.

     Finally, the “Seventh Claim for Relief” presents causes of

action for “withdrawal and negligent attorney representation[,]

breach of fiduciary duty[, and] violation of code of professional

conduct.”    (Docket Entry 37 at 10 (emphasis and all-caps font

omitted).) Although the allegations within the seventh claim focus

on purported deficient legal representation by Peebles (see id. at

10-16), the Signed Amended Complaint’s “Prayer for Relief” (id. at

16 (emphasis and all-caps font omitted)) requests that, “[a]s to

Count   Seven,   Attorney   A.L.   Collins   be   adjudicated   guilty   of

conspiracy to fraudulently convey immovable property in violation




                                    21




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 21 of 29
of 28 USC 3004 and N.C. Gen[.] Stat. 35 [sic]” (id. at 18),10 as

well as that he “be held liable in solido [sic] with other federal

tortfeasors pursuant to 28 USC 2680 and state law statutes” (id.)11

and    that   he   “be   reported   to    the   N.C.   Bar   Association    for

discipline” (id.).         The lack of any factual matter regarding

Collins within the seventh claim, combined with the conclusory

nature of the only other substantive reference to him in the Signed

Amended Complaint (see id. at 9 (alleging in fifth claim that

“Collins . . . work[ed] in cahoots with alter ego [] Brooks to move

the property . . . out of the reach of its rightful owners”)),

requires dismissal of any cause of action against Collins.                  See

generally Iqbal, 556 U.S. at 678; Nietzke, 490 U.S. at 325.12

       As to Peebles, the seventh claim alleges:

       1) “[o]n or about May 10, 2017, prior to a court appearance in

Forsyth County, the Robinsons entered into a verbal contract with

. . . Peebles [] to represent Leonard A. Robinson, Peggy M.



     10 As set out in the prior discussion above, Section 3004 of
the FDCPA does not create any private cause of action.

     11 The above-referenced federal statutory section does not
create a cause of action available for use against private citizens
(like Collins); rather, it merely lists exceptions to the limited
waiver of sovereign immunity of the United States effected by the
Federal Tort Claims Act. See 28 U.S.C. § 2680 (exempting certain
conduct from 28 U.S.C. § 1346(b) and 28 U.S.C. §§ 2671 et seq.).

     12 Likewise, the conclusory statement within the seventh claim
that “Thompson [] seized [Irene F. Hairston’s] right to a
livelihood” (Docket Entry 37 at 15) cannot support a claim. See
generally Iqbal, 556 U.S. at 678; Nietzke, 490 U.S. at 325.

                                         22




      Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 22 of 29
Hairston Robinson and the Estate of Ms. Irene F. Hairston” (Docket

Entry 37 at 10; see also id. at 11 (“Peebles was contacted and

verbally retained on or about May 10, 2017 before the trial of June

6, 2017. . . .       [He] was retained to represent the Robinsons

personally and the [E]state of Ms. Irene F. Hairston with emphasis

to bring conclusion and finality to the long litigated saga pending

in the North Carolina courts” (emphasis omitted)));

     2) Peebles “had an affirmative duty . . . to legally research

the options under the will which was filed in North Carolina and

governed by North Carolina immovable property law” (id. at 10-11);

     3) “Peebles failed to properly and adequately represent the

[E]state of Ms. Irene Hairston” (id. at 11; see also id. at 16

(“Peebles [] failed and neglected to work within the scope of his

employment as set forth by Code of Professional Ethics.”));

     4) the Robinsons “specifically, legally hired [] Peebles to

appeal   the   Judgment    rendered     6/6/17   when    [Peggy   M.   Hairston

Robinson] spoke with [Peebles] in Washington on May 10, pending the

outcome of [Peggy M. Hairston Robinson’s] pro se[] motion at which

time [Peebles]    was     to   appeal   the   District    Court   decision   of

Dismissal with Prejudice” (id. at 11);

     5) Peebles “knows or should know other appeal strategies

available in similar situations” (id.), but “failed to appeal [the]

dismissal with prejudice” (id.);




                                        23




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 23 of 29
     6) “[t]he record and financial statement are evidence of ill-

practice and breach of fiduciary duty and lack of preparation and

seriousness of purpose” (id.);

     7) “Peebles state[d] ‘that he was not prepared for trial on

May 28 2018” (id. at 12 (unmatched quotation mark in original); see

also id. (“At the time[, Peebles] voluntarily dismissed suit 19 CVS

5809.   Instead he alone had anticipated that the Michigan group of

heirs would not travel to N.C. for trial.        Therefore, on May 18,

2018, [] Peebles filed and dismissed the Robinson suit without

their permission as being in their best interest.         This of course

was an error of judgment.”));

     8) “Peebles knew or should have known or he should have

aligned himself with an appropriate legal median [sic] source or a

licensed   Louisiana   lawyer   to    research   and   recommend   proper

procedures for handling succession and estate matters in the State

of Louisiana or he should not have taken the case” (id.; see also

id. (“Ms. Hairston died interstate [sic] in the state of Louisiana

where she had legally established her domicile.”));

     9) “Peebles legally raised the issues but he did not adhere to

the rule requirements of Rule 11 nor do any research to conclude

the legal issues involved” (id.; see also id. at 15 (“Peebles

recognized Mr. Roy C. Hairston left his estate to Irene Hairston

for her care and maintenance.        Whether this took place in North

Carolina or Louisiana or wherever, [Peebles] had a duty to explore


                                     24




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 24 of 29
and present to the court . . . the facts.            He had a duty to explore

whether or not Ruby died inteste [sic] and whether her heirs should

take free and clear.          [Peebles] was obligated to explore the

petition.    He was obligated to explore and present the facts to the

court [about] the same parcel of land deeded to Cassandra Brooks

and the circumstances surrounding the transfer.                   [Peebles] was

obligated to explore the $100,000.00 sale of inherited share of

property, and the legality of the timber sale, where the timber

remains a part and parcel of the [E]state of Ms. Hairston.”), 16

(“Peebles as legal representative had an obligation under Rule 11

to   make   reasonable     inquiry   into    the    laundry   list   of   issues

presented to the court in his review and analysis.”));

      10) “Peebles knew that under N.C. law life’s estate equals a

dowry analysis” (id. at 12; see also id. at 13-14 (“[A] life estate

in North Carolina is a wife’s right to 1/3 of the land that she

owns in fee as a dowry.       In this case Irene Hairston, a widow, had

a right to 1/3-acre fee as her dowry[] as her statutory share of

her husband’s estate . . . .          Ms. Hairston’s virgle [sic] share

under North     Carolina    choice   of     law    rule   would   calculate   and

translate to a dollar amount of $326,724.00 . . . at her death [on]

September 23, 2006.” (internal paragraph numbers omitted)));

      11) Peebles’s “bill as presented is in conflict with [the]

engagement letter” (id. at 12; see also id. at 13 (“It took []




                                      25




     Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 25 of 29
Peebles 3 months from time he was paid in full his retainer fee to

issue a letter of representation.”));

     12) “[o]n 9-29-17 – 2 days after employment, [] Peebles began

communication with the defendants and billing the Robinsons” (id.

at 13 (emphasis omitted); see also id. (“Peebles represented the

defendants against his client . . . .”));

     13) “[o]n 10-2-2017 – [] Peebles appeared at court requesting

a continuance which was not needed and not part of the agreement or

requested” (id. (emphasis omitted); see also id. (“Peebles had from

May 10 until October 2, to prepare for the trial which was ample

enough time.”));

     14) “[t]he litigation conduct shows without a reasonable doubt

that [] Peebles conspired[ and] corroborated with others about this

case who advised him not to proceed” (id. at 13 n.1; see also id.

at 16 (“Peebles simply joined sides with other attorney and clients

against his clients.   On November 8th, 2018, in the presence of the

secretary, and other witnesses[, Peebles said] that ‘he practiced

in a small town’ and that he wouldn’t represent [the Robinsons]

against another lawyer in Forsyth County.”));

     15) “[o]n 12-20-2017 – [] Peebles spent another hour in

conversation with defendants at a charge to his client” (id. at 13

(emphasis omitted));

     16) “[o]n 1-22-2018 – [Peebles performed l]egal research

regarding responsibilities of heirs to provide for grandparents


                                   26




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 26 of 29
under N.C. law [that] was not needed where [] Peebles was well

aware that Louisiana succession law was the applicable law to be

applied” (id. (emphasis omitted));

     17) Peebles “had a copy of all succession estate bills and

obligations documents in which bills occurred in Louisiana [and]

this debt with full accounting was made available directly from 19th

JDC probate records to [] Peebles who was employed to represent the

[E]state of Ms. Hairston” (id. at 15);

     18) “Peebles mischaracterized the claims being made by his

clients in his representation” (id. at 15-16);

     19) “Peebles produced no defense to the defense motion to

dismiss and for [g]atekeeping orders or [the] motion for Rule 11

sanctions” (id. at 16; see also id. (“Peebles was employed to

respond to [the] June 5 motion to dismiss.            He made no legal

entry.”)); and

     20) “[t]he [state] court ordered in open court that [] Peebles

provide the Robinsons with a copy of the declaration page of his

liability insurance” (id.), but Peebles “disobeyed [that] court

order to date” (id.; see also id. (“On December 3, 2019, [Peebles]

was a [r]ecalcitrant witness under 28 USC 1826(2) even though [he]

was a non-party to the suit in state court, he is now a party in

federal court therefore to section 28 USC 1826.       The 21st JDC Judge

Robinson ordered [Peebles] to produce the declaration page of his

insurance policy.   Peebles disobeyed a court order.”)).


                                   27




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 27 of 29
     The foregoing allegations, though significant in volume, lack

the coherence and substance necessary to state a viable claim under

Iqbal (or even to articulate a claim with some “arguable basis

either in law or in fact,” Neitzke, 490 U.S. at 325).        Put another

way, this last set of causes of action amounts to nothing more than

an internally inconsistent and/or otherwise disjointed factual

narrative13 interspersed with contradictory and/or conclusory legal

assertions,14 all of which fail to “nudge[ any] claims across the

line from conceivable to plausible,” Twombly, 550 U.S. at 570; see

also Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir.

1985) (“Even in the case of pro se litigants, [courts] cannot be

expected to construct full blown claims from sentence fragments


     13 By way of illustration, the seventh claim first alleges
that “Peebles was contacted and verbally retained on or about May
10, 2017” (Docket Entry 37 at 11), but also refers to “9-29-17 [as]
2 days after [his] employment” (id. at 13 (emphasis omitted)). It
similarly discusses a date for “trial of June 6, 2017” (id. at 11)
and a related “Judgment rendered 6/6/17” (id.) (which Peggy M.
Hairston Robinson somehow already had retained Peebles to appeal
nearly a month earlier “on May 10” (id.)), while simultaneously
indicating that the trial would have occurred “[o]n 10-2-2017 [but
for] Peebles appear[ing] at court requesting a continuance which
was not needed” (id. at 13 (emphasis omitted); see also id.
(“Peebles had from May 10 until October 2, to prepare for the trial
which was ample enough time.”)).

     14 For example, the seventh claim irreconcilably insists that
Peebles both should have known the dispute over “the will
. . . [was] governed by North Carolina immovable property law”
(Docket Entry 37 at 10-11) and should not have conducted research
“under N.C. law [as it] was not needed where [he] was well aware
that Louisiana succession law was the applicable law to be applied”
(id. at 13).     It likewise irrationally infers conspiratorial
betrayal of client interest from the mere fact that Peebles
communicated with the opposing side. (See id. at 13 & n.1.)

                                   28




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 28 of 29
. . . .” (italics in original)).        As a result, the Court should

dismiss the Seventh Claim for Relief.

     IT IS THEREFORE RECOMMENDED that any claims of Leonard A.

Robinson and the Estate of Irene F. Hairston be STRICKEN and that

any claims of Peggy M. Hairston Robinson be DISMISSED.


                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge
October 30, 2020




                                   29




   Case 1:20-cv-00047-NCT-LPA Document 40 Filed 10/30/20 Page 29 of 29
